NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                          SUPERIOR COURT OF NEW JERSEY
                                          APPELLATE DIVISION
                                          DOCKET NO. A-5838-13T1


STATE OF NEW JERSEY,                          APPROVED FOR PUBLICATION

            Plaintiff-Respondent,                    March 2, 2016

                                                 APPELLATE DIVISION
v.

DANIEL MORDENTE, a/k/a KEIS EVAN
HAMWAY, DANIEL MORDENT,

          Defendant-Appellant.
_____________________________________

            Submitted December 2, 2015 – Decided March 2, 2016

            Before Judges Fuentes, Koblitz and Gilson.

            On appeal from Superior Court of New Jersey,
            Law Division, Union County, Indictment No. 12-
            06-0509.

            Triarsi, Betancourt, Wukovits & Dugan, LLC,
            attorneys for appellant (Steven F. Wukovits,
            on the brief).

            Grace H. Park, Acting Union County Prosecutor,
            attorney for respondent (Stephen K. Kaiser,
            Special    Deputy   Attorney    General/Acting
            Assistant Prosecutor, on the brief).

     The opinion of the court was delivered by

KOBLITZ, J.A.D.

     After   losing   a   motion   to    suppress    evidence        of   numerous

marijuana    plants   growing   in      his   basement,    defendant        Daniel
Mordente 1 pled guilty to third-degree possession            of marijuana

plants with the intent to distribute within 1000 feet of a school,

N.J.S.A. 2C:35-7. The first-degree charge of operating a marijuana

production facility, N.J.S.A. 2C:35-4, and three other related

lesser drug charges were dismissed. Defendant was sentenced to

probation for five years with six hundred hours of community

service. He now appeals from the denial of his motion to suppress.

We affirm based on the State's right, as part of its community-

caretaking function, to search a home for a missing person in an

emergency.

     The     testimony   at   the   suppression    hearing    reveals   the

following facts.    A Plainfield police officer went to defendant's

home at approximately 8:25 a.m. on February 8, 2012, in response

to defendant's report that his sixty-five year old mother, who

suffers from dementia, was missing since 11:30 p.m. the night

before.    Six months earlier this officer had received a similar

report and on that occasion defendant's mother was later found

approximately eight miles away.          When the officer arrived one of

the mother's caretakers was present at the home.             Defendant was

out searching for his mother with a different caretaker.            He was

called to the home, arriving ten minutes later.        Defendant allowed


1
   The co-defendant did not participate in this appeal and we were
provided no information regarding the result of charges against
him.

                                     2
                                                                  A-5838-13T1
the officers to enter, and signed a police missing person report.

Defendant was "distraught and frantic."   He reported to the police

officer that he had already searched the home, and then left to

continue looking for his mother.

     Approximately one hour later, after entering the missing

person report in the National Crime Information Center (NCIC) data

base2 at headquarters, the officer returned to the home where he

met the Union County Sheriff's Department K-9 unit.     They asked

the caretaker for a piece of clothing belonging to the missing

woman to acquire her scent and also received permission from the

caretaker to enter the house to search it pursuant to the Sheriff's

Department missing person protocol.

     Sheriff's Officer Ryan Wilson testified that he had served

as a K-9 handler with the Union County Sheriff's Office for five

years. He had participated in more than fifty searches for missing

persons.   He testified: "Part of my initial investigation for all

missing persons cases is to actually - - I check the home myself,

areas where people could hide, areas that may have been overlooked


2
   The NCIC maintains "a computerized database of criminal justice
information available to law enforcement agencies nationwide."
State v. Sloane, 193 N.J. 423, 433 (2008).       According to the
Federal Bureau of Investigation website, "NCIC helps criminal
justice professionals apprehend fugitives, locate missing persons,
recover stolen property, and identify terrorists." National Crime
Information     Center,    FBI.gov,     https://www.fbi.gov/about-
us/cjis/ncic/ncic (last visited Dec. 8, 2015). The NCIC apparently
assisted in locating defendant's mother.

                                 3
                                                           A-5838-13T1
by a family member because they're distraught or upset at the

time."    He also testified to three specific instances where he

located a missing person inside the home after family members had

indicated that the house was clear.    He specifically described an

incident where an elderly woman in a nursing home was found behind

a locked door.

     During his search of the home, which was done without a dog,

Wilson began on the top floor.       Wilson found the basement door

locked.    The caretaker did not have a key, but the Plainfield

police officer was able to "pop open" the door using his "pen

light."   Both officers testified that after the door was opened

they smelled the strong odor of marijuana.       They descended the

stairs and looked around the basement, finding several marijuana

plants, but not the missing woman.    A warrant was obtained and the

plants were seized.   The missing woman was located at Pennsylvania

Station in Newark sometime after 10:00 a.m. that morning, after

the officers entered the basement.

     The motion judge found that the police had "an objectively

reasonable basis to believe that immediate police action was

necessary based on [] defendant's emergency call to police."      The

judge also found it relevant that defendant had left the initial

officer in the home in the company of the caretaker, and determined




                                 4
                                                            A-5838-13T1
that the officers were not restricted to a search outside of the

home because defendant thought his mother was not in the home.

     On appeal defendant raises the following issues:

           POINT I: THE TRIAL COURT ABUSED ITS DISCRETION
           WHEN IT DENIED THE DEFENDANT'S MOTION TO
           SUPPRESS.

           A.   REASONABLENESS STANDARD.

           B.   COMMUNITY CARETAKING FUNCTION.

           C.   EXIGENCY STANDARD.

           POINT II: THE FRUIT OF THE POISONOUS TREE
           DOCTRINE SHOLD BAR ALL EVIDENCE SEIZED AS A
           DIRECT CONSEQUENCE OF THE UNLAWFUL POLICE
           ACTIVITY.

     "We consider the factual findings of the trial court, premised

upon detailed testimony elicited in a lengthy suppression hearing,

in accordance with a deferential standard of review."       State v.

Rockford, 213 N.J. 424, 440 (2013).    It is well established that

we "should defer to trial courts' credibility findings that are

often influenced by matters such as observations of the character

and demeanor of witnesses and common human experience that are not

transmitted by the record."   State v. Locurto, 157 N.J. 463, 474

(1999).   Moreover, in reviewing a trial court's determination, we

are careful not to substitute our decision merely because we might

have concluded differently.    State v. Elders, 192 N.J. 224, 244

(2007).




                                 5
                                                            A-5838-13T1
     Our   Supreme   Court   recently    held   that   "the   community-

caretaking doctrine is not a justification for the warrantless

entry and search of a home in the absence of some form of an

objectively reasonable emergency."      State v. Vargas, 213 N.J. 301,

305 (2013). In Vargas, a landlord called the police after a tenant

failed to pay rent, his mail piled up, and his car was left unmoved

and unattended in the driveway for two weeks. The police conducted

a "welfare check" during which illicit drugs were discovered.         Id.

at 307-08.   The Court determined explicitly that "[w]ithout the

presence of consent or some species of exigent circumstances, the

community-caretaking doctrine is not a basis for the warrantless

entry into and search of a home."       Id. at 321.

     Nevertheless, in Vargas, Justice Albin also explained:

           In that regard, this is unlike the case of a
           close family member whose housebound elderly
           relative is not responding to telephone calls
           and knocks on the door. Nor is this like the
           case of a diabetic or infirm neighbor who is
           not seen carrying out routine daily activities
           and who is not answering the door or the
           telephone.   We need not describe the myriad
           circumstances that might give rise to an
           objectively reasonable basis to believe that
           an emergency requires immediate action for the
           safety or welfare of another.

           [Id. at 327.]

     Here, the motion judge found there was an emergency; a woman

suffering from dementia was missing.            The motion judge also

credited the testimony of Sheriff Officer Wilson that it was


                                  6
                                                                A-5838-13T1
established protocol to search the home in every missing person's

case to ensure that the individual had not been overlooked by a

distraught relative.   Importantly, there was no evidence that any

officer had an ulterior motive to search the home for illegal

activity.   The sole reason the officers were at the home was at

defendant's urgent request to help find his mother.   Defendant had

also given no indication that he did not want his home searched.

To the contrary, defendant had previously invited an officer into

the home and his actions reflected a paramount desire to find his

mother as soon as possible.    Thus, all the facts establish that

the sanctity and privacy of this home was not being invaded;

rather, the sole object of the search of the home was to find a

missing person as part of law enforcement's community-caretaking

function.

     Our dissenting colleague views the search of the home as a

mechanical adherence to protocol rather than a response to exigent

circumstances.   The facts demonstrate a true emergency where time

was of the essence.    Defendant's mother suffered from dementia,

she had been missing overnight in the wintertime, and defendant

himself was clearly extremely worried about her welfare.         The

possibility that the basement door had been locked by her after

she entered the basement, and that she had then fallen down the

steps was posited by the motion judge and accepted by counsel as



                                7
                                                           A-5838-13T1
a distinct possibility. The fact that Officer Wilson was following

established protocol in searching the home top to bottom does not

undercut the conclusion that he was responding to an emergency.

Indeed, it is often the case that standard police protocols are

designed specifically to respond to emergency situations.            See id.

at 315.

       This factual scenario fulfills the "objectively reasonable

basis to believe that an emergency requires immediate action for

the safety or welfare of another."             Ibid.    The fact that more

than an hour had elapsed from the time of the initial report to

the actual search reflects the practical realities of calling in

a specially-trained missing persons unit, not a reduction in the

emergent nature of the situation.           While the dissent's affirmation

of the unique and powerful protections afforded to the home by the

Fourth Amendment, State v. Wright, 221 N.J. 456, 467 (2015), is

unassailable, in this instance the situation presented the type

of crisis requiring immediate action of           emergency responders who

specialize in finding missing persons.            The community-caretaking

function of the police was not used as a pretext to search the

home.    The officers did not detect the odor of marijuana emanating

from    the   basement   until   they   opened   the   basement   door.      To

defendant's credit, his concern for his mother overcame his fear

of law enforcement involvement, and he called the police to assist



                                        8
                                                                     A-5838-13T1
in finding his mother.   The police did their best to locate his

mother as they were trained to do, but also inadvertently happened

upon defendant's illegal drug activity.    Defendant's mother was

found, as were his marijuana plants.

     Affirmed.




                                9
                                                          A-5838-13T1
FUENTES, P.J.A.D., dissenting

    Applying the community-caretaking doctrine, my colleagues

in the majority found the warrantless search of defendant's home

was constitutionally permissible.   I respectfully disagree.

    The majority's legal conclusion is grounded on the finding

by the motion judge that the search conducted by Sheriff's

Officer Ryan Wilson, following a missing person protocol adopted

by the Union County Sheriff's Department, was lawful.     The

record shows, however, that the search Wilson conducted pursuant

to this alleged protocol was not rationally related to the facts

known to the police at the time.    Rather, Wilson robotically

carried out a room-by-room search of defendant's entire

residence, including the first floor and kitchen area where

Plainfield Police Officer Kevin Egbert and the caretaker were

present.   Wilson conducted this search without the assistance of

his K-9 partner whom, by Wilson's own description, was

especially trained to detect the scent of missing persons.

Indeed, the dog never entered defendant's home nor was it given

an article of clothing previously worn by defendant's mother to

acquire her scent.

    In my view, the highly intrusive, wide ranging search

conducted by Sheriff's Officer Wilson long after defendant had
called the police to report his mother was missing from the

home, is the antithesis of the narrowly tailored, fact-

sensitive, exigent-circumstances-driven scenarios our Supreme

Court envisioned in State v. Vargas, 213 N.J. 301 (2013).      Under

the controlling facts of this case, the missing person protocol

adopted by the Union County Sheriff's Department would license

the type of "roving commission to conduct a nonconsensual search

of a home" the Court rejected in State v. Edmonds, 211 N.J. 117,

143 (2012).   I reach this conclusion based on the testimony of

the two law enforcement officers the State called as witnesses

in the suppression hearing.

    City of Plainfield Police Officer (now Detective) Kevin

Egbert testified that, at approximately 8:25 a.m., on February

8, 2012, he responded to defendant's home on Woodland Avenue to

investigate a report of a "missing elderly female."   On his

arrival, he was greeted on the front porch of the residence by a

woman who identified herself as the missing woman's caretaker.

Officer Egbert asked the caretaker for the location of the

missing woman's son (defendant) "because [he] was the one [who]

placed the call, according to [the] dispatcher."   The caretaker

told Officer Egbert defendant "was out looking for his mother."

    In response to his questions, the caretaker told Officer

Egbert that she had arrived at "around 8 o'clock [a.m.],"



                                2
                                                            A-5838-13T1
chatted briefly with defendant, and "then they went upstairs to

look for the mother and she was missing."    Officer Egbert's

testimony does not make clear how much time transpired during

his conversation with the caretaker.   Sometime thereafter

Officer Egbert called defendant using the caretaker's cellphone

and spoke to him to gather the information necessary and obtain

his authorization "to file a Missing Person's Report."

Defendant eventually returned to the house while Officer Egbert

was still there.   Based on the following testimony from Officer

Egbert, I infer Officer Egbert did not enter defendant's home

until defendant arrived accompanied by a woman who appeared to

be the senior caretaker.

          Q. Okay. At . . . some point, did you speak
          to Mordente?

          OFFICER EGBERT: Yes. Due to the fact that
          we had to file a Missing Persons' Report, our
          protocol is to contact the person that's
          calling us or the responsible party and sign
          off on what's called an NCIC1 Missing Persons
          Report.

          Q. And could you explain how that . . . took
          place?

1
   The National Crime Information Center [NCIC] "helps criminal
justice professionals apprehend fugitives, locate missing persons,
recover stolen property, and identify terrorists. It also assists
law enforcement officers in performing their official duties more
safely and provides them with information necessary to aid in
protecting the general public."       National Crime Information
Center,       Federal        Bureau       of        Investigation,
https://www.fbi.gov/about-us/cjis/ncic (last visited February 4,
2016.)

                                3
                                                             A-5838-13T1
OFFICER EGBERT: I contact - - I asked [the
caretaker] if she could call him on the cell
phone, which she did, and I spoke to
[defendant] utilizing her cell phone and
advised him that he needed to come back so we
can get this re - - investigation started.

     . . . .

OFFICER EGBERT: After Mr. Mordente entered -
- got to the house, we went inside, went to
the kitchen area, and we began talking.      I
advised him that we needed to get a signature
because the report can't be filed and we can't
do our job to look for further for her unless
we have him signed off on. He gave me a brief
examp - - brief description of what she was
wearing last night - - or the night before,
signed off on the form. He advised me around
11 o'clock he put her to bed and that was the
last time that he actually saw her.

     . . . .

Q. Okay. And when Mr. Mordente returns to the
house . . . did he have - - was anyone with
him?

OFFICER   EGBERT:     Yes.     Ann   Roselle.
Apparently she might be a senior caretaker or
in charge of [the daytime caretaker].

Q. And at some point, did you inquire as to
whether Mr. Mordente had looked for his mother
in the house?

OFFICER EGBERT: Yes. During the time talking
to him I stated, have you searched the house?
He said, yes, I had. And that was it. That's
all I remember about that.

Q. Okay. So, after you spoke to Mr. Mordente
and you - - and you got him to sign the form,
what did you do at that point?



                      4
                                                 A-5838-13T1
OFFICER EGBERT:     Well, after I had Mr.
Mordente sign it, he was very distraught and
frantic and he just said, I'm going back out
looking for her. . . . At that point, I
finished writing up my notes on my report and
I left the house.

Q.   Where did you go?

OFFICER EGBERT: I went to headquarters to get
that report into the system.

     . . . .

After I got back to headquarters and finished
that paperwork - - you know, sign off on it,
make sure all the blocks were filled in that
I had information to, I give it to the service
person, they enter it into the computer
system. At that time, I started writing my
report.

Sergeant Richards, my immediate supervisor,
advised me that the K-9 Unit was located and
they're   in  route   back  to   [defendant's
residence] to start the search for [his
mother]. At that time, I packed up my stuff
and responded back to the house.

Q. And Detective, approximately how far would
you say headquarters is from [defendant's
residence]?

OFFICER EGBERT:   About five minutes.

Q. Okay. And could you describe the situation
when you returned to [the residence]?

OFFICER EGBERT:     I responded there and I
waited for the Union County Sheriff's Officers
to show up. Once they arrived, we went back
to the door, knocked on it, [the caretaker]
was still there. We advised her that we needed
a piece of clothing from [defendant's mother]
so the dog can take a sniff and start
searching. And the Sheriff's Officers asked


                         5
                                                 A-5838-13T1
          if they can search the house for her because
          that's their protocol.

          [(emphasis added).]

    Officer Egbert's testimony leaves no doubt about the

absence of the indispensable element that must be present to

justify the warrantless entry of a home based on the community-

caretaking doctrine - exigency.       As Justice Albin made clear in

Vargas:

          Police officers serving in a community-
          caretaking role are empowered to make a
          warrantless entry into a home under the
          emergency-aid   exception    to  the   warrant
          requirement.      Under    the   emergency-aid
          doctrine, a police officer can enter a home
          without a warrant if he has "'an objectively
          reasonable basis to believe that an emergency
          requires that he provide immediate assistance
          to protect or preserve life, or to prevent
          serious injury'" and there is a "'reasonable
          nexus between the emergency and the area or
          places to be searched.'" In other words, "if
          police officers 'possess an objectively
          reasonable basis to believe' that prompt
          action is needed to meet an imminent danger,
          then neither the Fourth Amendment nor Article
          I, Paragraph 7 demand that the officers 'delay
          potential lifesaving measures while critical
          and precious time is expended obtaining a
          warrant.'"    Indeed, the rationale of the
          emergency-aid exception is informed in large
          measure    by     the     community-caretaking
          responsibilities of government officials. . . .

          [Vargas, supra, 213 N.J. at 323-324 (internal
          citations omitted).]

    Officer Egbert's testimony described the execution of the

Plainfield Police Department's established protocol for


                                  6
                                                              A-5838-13T1
responding to a report of a missing person.    He was not

dispatched to defendant's mother's residence to provide

emergency aid; he was there to gather information to complete a

written report that is thereafter inputted into the NCIC

database.    Officer Egbert candidly testified that he accepted

defendant's representation that he had searched the entire

residence to confirm his mother was not in the house before

calling the police to report her as a missing elderly person

with cognitive impairments.

    Officer Egbert also made equally clear that the Sheriff's

Department's K-9 unit was there to obtain an article of

defendant's mother's clothing "so the dog can take a sniff and

start searching."    The Sheriff's request to search the home was

a mere formality, a mechanical adherence to the Sheriff's

Department's protocol untethered to any evidence that indicated

the responding officers actually believed defendant's mother was

inside the house.    The following testimony from Sheriff's

Officer Wilson unambiguously supports this conclusion.

            SHERIFF'S OFFICER WILSON: Upon our arrival,
            our . . . standard is to obtain information
            regarding the victim. We'll obtain clothing
            description, physical description. From there
            we'll get a last time seen, whereabouts. If
            it's a house, in a case like this and the
            other cases of a missing person, we'll usually
            ask to gain entry to the residence, again, to
            search the residence because of past cases



                                  7
                                                              A-5838-13T1
I've had where subjects have       been    still
located within the residence.

Q. Did you become aware . . . the          time
[defendant's mother] was last seen?

SHERIFF'S OFFICER WILSON:    Yes, I was.

Q. And what was that time?

SHERIFF'S OFFICER WILSON: I believe . . . she
was last seen around 8 a.m. that morning or -
- I'm sorry.    She was last seen the night
prior around - - I don't have the last time.

     . . . .

[After attorneys' conferred off the record,
the prosecutor apprised the motion judge he
was "going to move on."]

Q.   Do you remember how long she had been
missing for at that point, even if you don't
remember the exact time?   Approximately how
long it had been.

SHERIFF'S OFFICER WILSON: At the time of our
arrival at approximately 9:30 [a.m.], we were
advised that it was noticed that she was
missing since approximately 8 a.m., 8:20 a.m.
that morning. So . . . roughly an hour and
change by the time we arrived on scene.

     . . . .

Q. Okay. And what did you do after you met
with Officer Egbert?

SHERIFF'S OFFICER WILSON: After we met with
Officer Egbert, again, we . . . obtained a
description, last known location, basically
she was last see within the confines of the
residence. And roughly when she went missing.
And that's what we obtained upon initial
arrival.



                      8
                                                   A-5838-13T1
Q. Okay. And what . . . did you do after you
had that information from Officer Egbert?

SHERIFF'S OFFICER WILSON: After we had this
information, then . . . we went into our - -
our usual procedure where we would go in,
speak to someone in the house, if anyone was
there, and check the residence.

Q. Now at that point, were you concerned about
the safety of [defendant's mother]?

SHERIFF'S OFFICER WILSON:    Yes, I was.

Q. [H]ow did the    search    for   [defendant's
mother] proceed?

SHERIFF'S OFFICER WILSON: Upon entry into the
home, I start usually at the top down.      So
I'll go to the second floor first and I'll
clear the . . . the second floor and then work
my way down. It's . . . not a search . . .
in a sense . . . under every nook and cranny.
It's . . . places a person would hide. Under
beds, in closets, behind shower curtains,
things of that nature.

     . . . .

And upon completing all these areas on the
second floor, I then move down to the first.

Q. When you were . . . conducting that search,
were you . . . looking for . . . did you
suspect any criminal activity?

SHERIFF'S OFFICER WILSON:    No.    I did not.

Q. Now, what happened after you went to the
second floor?

SHERIFF'S OFFICER WILSON: After I went to the
second floor, the second floor was cleared of
all areas a person could possibly hide, an
adult person.     After completion of that
search, I moved down to the first floor.


                      9
                                                   A-5838-13T1
         Q. And what happened?

         SHERIFF'S OFFICER WILSON: There was negative
         findings on the second floor for [defendant's
         mother]. So, upon that . . . I went down the
         first floor and then completed the same
         routine search there. All common places; the
         kitchen, the living room, closets. And also,
         that was negative as well.       [Defendant's
         mother] was not located on the first floor.

         Q. Okay. After you cleared the first floor,
         then what did you do?

         SHERIFF'S OFFICER WILSON: There was one door
         on the first floor that was locked. We weren't
         sure where that door led, whether it was to a
         closet or what. We were able to gain entry
         to that door.[2] . . . We learned it was a
         basement upon opening the door.

         Q. And again . . . at the point before you
         opened that door, do you suspect anything
         criminal?

         SHERIFF'S OFFICER WILSON:    Nothing at all.

         Q. All right. So, what happens once you open
         that - - once Officer Egbert opens that door?

         SHERIFF'S OFFICER WILSON:    Once we open the
         door and we begin to go downstairs, we were
         met with a strong odor, to be known - - it was
         marijuana.

         Q.   And did you continue to go downstairs?

         SHERIFF'S OFFICER WILSON:    Yes, we did.

         Q.   And what did you do in the basement?


2
   The caretaker who was in the house during this entire search
did not have the key to this door. The Sheriff’s Officer gained
entry by forcing the lock open.

                                 10
                                                          A-5838-13T1
         SHERIFF'S OFFICER WILSON: In the basement we
         searched all the areas, again, where a person
         might hide.   There was a lot of debris and
         garbage and junk down there, for the most part
         . . . scattered about. So, we checked behind
         those areas in case she had fallen down there
         or gotten hurt. Again, she had been missing
         quite some time, that we knew, so we weren't
         sure what state she would have been in.

         [(emphasis added).]

    The room-by-room search described by Sheriff's Officer

Wilson is not part of the protocol of the K-9 unit.    Sheriff's

Officer Wilson later testified that after he completed the

search of the house, they went to defendant's mother's bedroom

on the second floor to retrieve an article of her clothing,

"namely pajamas."   The dog especially trained for this task did

not enter the house at any time.     Before taking any meaningful

action to find this cognitively impaired elderly woman, the

officers received a radio transmission that she had been found

in Newark, approximately fourteen miles from Plainfield.

    Under these facts, the motion judge found:

         [Defendant's mother] was 65 years old at the
         time of this incident.    In addition, unlike
         Vargas, the police were aware that [she]
         suffered from dementia and was, therefore, at
         times not fully conscious of her actions and
         surroundings.       The   defendant    clearly
         acknowledged the urgency of the situation when
         he departed from the home in order to search
         for his mother, leaving the Officers in the
         home with only the caretaker.        Witnesses
         allege that defendant grew agitated at the



                                11
                                                            A-5838-13T1
         amount of time it was taking the Officer to
         begin searching for [his mother].

         Therefore, given the circumstances here, the
         police did have an objectively reasonable
         basis to believe that immediate police action
         was necessary based upon defendant's emergency
         call to police. While the police's knowledge
         that [defendant's mother] did previously
         wander away from home is relevant here, it is
         reasonable to check a door to see if it is
         unlocked before you break it down. And here,
         it was reasonable for the Officers to check
         within the home to verify that [defendant's
         mother] was not in the immediate area before
         continuing their search outward.

         [(emphasis added).]

    The motion judge's analysis and ultimate conclusion here

are irreconcilable with the Court's explication of the emergency

aid doctrine in Vargas.   I quote Justice Albin's emphatic and

unambiguous language in Vargas to highlight the inapplicability

of the community caretaking doctrine to the uncontested salient

facts of this case:

         Under the emergency-aid doctrine, a police
         officer can enter a home without a warrant if
         he has "'an objectively reasonable basis to
         believe that an emergency requires that he
         provide immediate assistance to protect or
         preserve life, or to prevent serious injury'"
         and there is a "'reasonable nexus between the
         emergency and the area or places to be
         searched.'"

         [Vargas, supra, 213 N.J. at 323       (quoting
         Edmunds, supra, 211 N.J. at 132).]




                                12
                                                          A-5838-13T1
    Here, the motion judge noted the connection between

defendant's agitation with the slow pace of the police's

response and his decision to take matters into his own hand.

However, instead of fixing fault for this delay where it

belonged, on the lethargic response by the officers at the

scene, the judge uses defendant's sense of urgency to justify

the officers' warrantless search of his home.   The room-by-room

search described by Sheriff's Officer Wilson was nothing more

than a perfunctory execution of an inapplicable protocol.      The

Sheriff's Department was summoned to this scene because it was

expected it would use the K-9 Unit to aid in the search of

defendant's mother, not to conduct a room-by-room search of the

home that Officer Egbert was clearly capable of conducting if he

thought it was warranted.   The fact that Officer Egbert

testified he believed defendant's representation that he had

searched the house before calling the police corroborates this

self-evident observation.

    In Vargas, Justice Albin explained the type of emergency

aid situations the Court envisioned would trigger the

application of the community-caretaking doctrine by quoting then

Judge (later Chief Justice) Burger, in Wayne v. United States:

         [A] warrant is not required to break down a
         door to enter a burning home to rescue
         occupants or extinguish a fire, to prevent a
         shooting or to bring emergency aid to an


                               13
                                                            A-5838-13T1
            injured person. The need to protect or
            preserve life or avoid serious injury is
            justification for what would be otherwise
            illegal absent an exigency or emergency.

            [Vargas, supra, 213 N.J. at 324 (quoting 318
            F. 2d 205, 212 (D.C. Cir.), cert. denied, 375
            U.S. 860, 84 S. Ct. 125, 11 L. Ed. 2d 86
            (1963)).]

Sheriff's Officer Wilson's robotic execution of the Sheriff's

Department "missing person protocol" reflects none of the

exigency or urgency that justifies the highly intrusive, wide

ranging warrantless search of the residence that occurred here.

The record also shows defendant did not consent to the search of

his home.    "Without the presence of consent or some species of

exigent circumstances, the community-caretaking doctrine is not

a basis for the warrantless entry into and search of a home."

Vargas, supra, 213 N.J. at 321.

    I conclude by quoting Chief Justice Rabner's recent

reaffirmation of the unique status a home has under our Nation's

and our State's constitutional jurisprudence:

            As the Court has repeatedly observed, the
            physical entry of the home is the chief evil
            against which the wording of the Fourth
            Amendment is directed.

            The unique status of the home has been
            recognized for centuries. And throughout our
            nation's history, one of our most protected
            rights . . . has been the sanctity and privacy
            of a person's home. Those interests "are
            entitled to the highest degree of respect and



                                  14
                                                             A-5838-13T1
         protection   in   the   framework      of   our
         constitutional system."

         The United States Supreme Court recently
         reaffirmed the heightened status of the home
         under the Constitution. The Court observed
         that "when it comes to the Fourth Amendment,
         the home is first among equals" and stands "at
         the Amendment's very core."

         This Court also recently emphasized the
         preeminent position of a private residence
         when it held that the community-caretaking
         doctrine, standing alone, could not justify a
         warrantless search of a home.

         [State v. Wright, 221 N.J. 456, 467 (2015)
         (internal citations omitted).]

    Because the search conducted here by the Union County

Sheriff's Department in conjunction with a Plainfield Police

Officer was not justifiable under the community-caretaking or

emergency-aid doctrine, I would reverse the order of the trial

court denying defendant's motion to suppress.    Because my

colleagues in the majority have concluded otherwise, I

respectfully dissent.




                               15
                                                           A-5838-13T1